Citation Nr: 0001016	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-43 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left leg, currently evaluated as 10 percent disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating.  In its current status, 
the case returns to the Board following completion of 
development made pursuant to its December 1996 remand.  

During the pendant period, the RO in a July 1999 rating 
decision, granted service connection for chondromalacia of 
the left knee based on medical opinion obtained in June 1999 
that was to the effect that the veteran's chondromalacia of 
the left leg was related to injury that took place while he 
was on active service.  As a consequence, the RO reclassified 
the veteran's service-connected left knee disability as 
chondromalacia, formerly Osgood-Schlatter's disease, and 
continued a schedular rating of 10 percent for the left knee 
under the provisions of 38 C.F.R. § 4.71a, Code 5257.  By the 
same rating decision, the veteran was afforded a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
hospitalization for surgery performed on his left knee on 
December 1993.  The temporary rating of 100 percent was to 
continue until May 1, 1994, at which time the schedular 
evaluation of 10 percent was resumed.  The veteran did not 
express disagreement with this grant of benefits, and 
consequently, the matter is no longer in controversy.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's right knee disability was productive of a 
well-healed surgical scar, flexion restricted to 105 degrees, 
joint swelling and subjective complaints of pain without 
objective evidence of abnormal motion, weakness, recurrent 
subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia, formerly classified as Osgood-Schlatter's 
disease, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Codes 
5257, 5260, 5261, 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected chondromalacia.  That is, he has presented 
a claim that is plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for Osgood-Schlatter's disease of the left knee in a November 
1982 rating decision.  A 10 percent rating was assigned under 
the provisions of 38 C.F.R. § 4.71a, 5299-5262.  In an April 
1994 VA examination, the veteran was retained at a 10 percent 
rating for his knee disability, this time under the 
provisions of 38 C.F.R. § 4.71a, Codes 5257-5262.  

In a July 1999 rating decision, the veteran's disability 
rating was changed to reflect a 10 percent from September 
1998, a 100 percent rating from December 17, 1994 under the 
provisions of 38 C.F.R. § 4.30. Although the condition was 
formerly classified as Osgood-Schlatter's disease, it was 
reclassified as chondromalacia of the left knee.  A 10 
percent rating was to be resume on May 1, 1994 1999 under the 
provision of 38 C.F.R. § 4.71a, Code 5257 that pertains to 
recurrent subluxation and lateral instability.  

A 10 percent rating is applicable for recurrent subluxation 
and lateral instability that is slight in degree.  The next 
higher evaluation of 20 percent requires moderate lateral 
instability and recurrent subluxation.  38 C.F.R. § 4.71a, 
Code 5257.  Neither recurrent subluxation nor lateral 
instability has been documented on recent VA examination 
conducted in April 1998.  

The veteran's clinical record indicates that he experiences 
some degree of limitation of motion due to his service-
connected left knee disability.  At the most recent VA joints 
examination, conducted in April 1998, the veteran's left knee 
demonstrated flexion to 105 degrees and full extension, as 
that veteran was able to extend to zero degrees.  
38 C.F.R. § 4.71, Plate II.  

A 10 percent evaluation is applicable for limitation of leg 
flexion to 45 degrees.  The next higher evaluation of 20 
percent requires that leg flexion be limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Consequently, it is clear that 
a higher evaluation is not warranted under provisions 
pertaining to limitation of leg motion.   

The veteran has been rated under the provisions of 
38 C.F.R. § 4.71a, Code 5262 as well.  However, his clinical 
record does not disclose the presence of more than slight 
impairment of the knee due to impairment of the tibia or 
fibula.  The moderate impairment of the knee or ankle due to 
impairment of the tibia or fibula, necessary for the next 
higher evaluation of 20 percent has not been demonstrated.  
38 C.F.R. § 4.71a, Code 5262.  

In addition although examinations of record make reference to 
a postoperative scar.  It has been described consistently as 
well-healed.  There is no indication from the record and the 
veteran has not alleged that the postoperative scar is in any 
way symptomatic.  Consequently, there is no basis for 
considering a separate compensable rating for the veteran's 
scar.  See  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Moreover, I note that one of the predominant features of the 
veteran's service-connected disability is pain.  However, the 
veteran has not demonstrated the functional loss due to pain 
that would be equivalent to an evaluation in excess of the 
current schedular 10 percent rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran complained of pain, weakness an swelling of the 
knee at the April 1998 VA joints examination.  However, he 
denied having instability, giving way, locking, fatigability 
of lack of endurance.  The report of the April 1998 VA 
examination report shows that the examiner noted [m]otion 
stops when pain begins.  While there was some objective 
evidence of pain on motion, there is no indication of 
weakened or abnormal movement, excess fatigability; 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  In view of the foregoing, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia, formerly classified 
as Osgood-Schlatter's disease.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization.  In fact, there has 
been no indication of inpatient treatment since surgery for 
repair of the spontaneous rupture of the tendon in the left 
knee in 1993.  

In addition, the veteran has not show that the service-
connected left knee disability is productive of marked 
interference with the veteran's employment.  At the January 
1997 VA examination, the veteran reported that after his 
surgery in 1993, he was able to return to work in 1994.  At 
that time of the examination, he was fully employed, working 
a 71/2-hour day, and often worked overtime.  In addition, at 
the April 1998 VA examination, the veteran reported that he 
was a trimmer operator for telephone books and stated,

The knee sometimes interferes with the 
work, but after I get my machine set, it 
is okay.  I don't play sports or anything 
with running and jumping anymore.  This 
is the only way that it interferes with 
my daily activities."  

Neither the veteran's contentions nor the clinical evidence 
are reflective of marked interference with the veteran's 
employment.  In view of the foregoing, there is no basis for 
consideration of a extraschedular rating in the present case.  

	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for chondromalacia is denied.  



		
	SABRINA M. TILLEY
	Acting Member, Board of Veterans' Appeals



 

